IN THE COURT OF APPEALS OF TENNESSEE

                               EASTERN SECTION                FILED
                                                              October 31, 1997

                                                           Cecil Crowson, Jr.
WILLIAM L. COOK,                         ) C/A NO. 03A01-9706-CV-00212 C lerk
                                                           Ap pellate Co urt
                                         )
      Plaintiff-Appellant,               ) SULLIVAN LAW
                                         )
v.                                       )
                                         )
BROOKSIDE USED AUTO PARTS,               )
INC.,                                    )
                                         )
      Defendant-Appellee.                )




                                     ORDER




             This cause was regularly heard and considered by the court. IT IS NOW

ORDERED that the judgment of the Trial Court is vacated, and the cause rem anded.

The costs of appeal are adjudged to defendant, for which execution may issue if

necessary.




                                         PER CURIUM